Citation Nr: 1124170	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-25 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1944 to March 1946.  The Veteran died in April 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The matter of entitlement to service connection for the cause of the Veteran's death based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


FINDINGS OF FACT

1.  The Veteran died in April 2005; the immediate cause of death was septicemia secondary to cellulitis - (L) ankle residual of gunshot wound.

2.  An unappealed August 2006 rating decision denied service connection for the cause of the Veteran's death essentially on the basis that, although the Veteran is indicated to have died of septicemia due to cellulitis secondary to the left ankle gunshot wound, the same wound has long healed and never increased in severity since 1948 (despite the Veteran's repeated claims for an increased rating during his lifetime.)  

3.  Evidence received since the August 2006 rating decision includes evidence not of record at the time of that decision that provides new information regarding the cause of the Veteran's death; relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death; and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this matter; however, as this decision grants that portion of the claim that is being addressed, there is no need to belabor the impact of the VCAA in the matter, as any notice error or duty to assist omission to date is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

An August 2006 rating decision denied the appellant's claim of service connection for the cause of the Veteran's death essentially on the basis that, although the Veteran was indicated to have died of septicemia due to cellulitis secondary to the left ankle gunshot wound, the same wound had long healed and never increased in severity since 1948 (despite the Veteran's repeated claims for an increased rating during his lifetime.)  See Reasons for Decision, August 19, 2006 rating decision.  The appellant did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in August 2006 consisted of service treatment records (STRs) showing that a bullet caused a tangential lacerated wound of the left ankle, medial side, with fracture of the left astragalus in May 1945 and copies of numerous VA examination reports (most recently in September 2004; thus, 7 months prior to his death) in connection with the Veteran's claims for an increased rating of his service-connected left ankle joint, residual of gunshot wound, during his lifetime.  The evidence also included private clinical records showing treatment for numerous complaints including chronic renal failure (December 2001, July 2004), PUD (peptic ulcer disease) (June 2001), cardiomegaly (December 2001); a copy of the Veteran's death certificate signed by E.J.D., M.D., Chief of Hospital at Southern Ilocos Sur District Hospital (where the Veteran was treated immediately prior to his death), showing that he died in April 2005 due to septicemia secondary to cellulitis - (L) ankle residual of gunshot wound, and an undated statement from Dr. E.J.D. stating that the Veteran "consulted" on April 5, 2005 (the date of his death) due to swelling and pain over his left foot (notably, in the same statement, Dr. E.J.D. also stated that the Veteran's condition started 3 days previously when he had sudden pain over his right (nonservice-connected) foot.)  

Evidence received since the August 2006 rating decision includes a June 2007 statement from Dr. E.J.D. indicating that he personally examined the Veteran and his diagnosis is septicemia secondary to infected wound-residual gunshot (L) foot.  Dr. E.J.D. also stated that, 3 days before his death, the Veteran's "complete blood count taken revealed elevated white blood corpuscle count conforming [sic] my diagnosis of septicimia [sic]."  An April 2, 2005 hematology report was also not previously submitted and was included with this statement.  

Notwithstanding the conflict between the June 2007 statement by Dr. E.J.D. (that the septicemia resulting in the Veteran's death was secondary to infected wound - residual gunshot, left foot) and the severity of the Veteran's service-connected left ankle joint, residual of gunshot wound, as consistently represented on VA examination reports, the statement by Dr. E.J.D. directly addresses the basis for the prior denial of the claim (i.e., that, although the Veteran was indicated to have died of septicemia due to cellulitis secondary to the left ankle gunshot wound, the same wound had long healed and never increased in severity since 1948), it is by a medical professional, and Dr. E.J.D. claims to have contemporaneous knowledge of the Veteran's condition on the day of his death.  The statement therefore addresses the threshold unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, raises a reasonable possibility of substantiating the claim, and is material.  Therefore, the claim may/and must be reopened.


ORDER

The appeal to reopen a claim of service connection for the cause of the Veteran's death is granted.


REMAND

The immediate cause of death listed on the Veteran's death certificate is septicemia secondary to cellulitis - (L) ankle residual of gunshot wound.  The Veteran had established service connection for marked loss of motion, left ankle joint, residual of gunshot wound (rated 20%).  The appellant has submitted statements from Dr. E.J.D. (who also signed the death certificate) indicating that the septicemia was the result of the Veteran's infected wound-residual gunshot (L) foot.  As the Veteran had service-connected residuals of left ankle gunshot wound and the appellant has submitted evidence that supports the contension that this disability contributed to cause his death, the "low threshold" standard as to when a VA medical opinion is required is met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, a VA advisory medical opinion is necessary.

The appellant has submitted statements from Dr. E.J.D. as well as treatment records from Southern Ilocos Sur District Hospital; however, these records do not include clinical records (other than hematology report) for the period of treatment (April 5, 2005) immediately prior to his death and appear to be incomplete.  Notably, an undated statement from Dr. E.J.D. notes that the Veteran "consulted" on April 5, 2005 and was "brought home per request to die at home."  No records of such consultation have been secured.  The available medical evidence was submitted by the appellant; the record does not reflect any attempt on VA's part to secure records of his treatment on April 5, 2005.  Any unassociated records of treatment the Veteran may have received at Southern Ilocos Sur District Hospital prior to his death may contain information pertinent to this claim, and must be secured.

A governing regulation provides that where evidence (including identifying information and releases) requested in connection with an original claim is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to identify all providers of treatment the Veteran received for his service-connected left ankle disability since his discharge from service, and to provide any authorizations necessary for VA to obtain records of all such private treatment.  Of particular interest are treatment records from Southern Ilocos Sur District Hospital for the period immediately prior to the Veteran's death, in April 2005.  The RO should secure for the record copies of complete clinical records (those not already associated with the claims folder) from the identified providers.  In connection with this development the appellant should be reminded of the provisions of 38 C.F.R. § 3.158(a).  She must be afforded the full one year period of time provided by that regulation to respond to the request.  If any provider does not respond, the appellant should be so advised, and reminded that ultimately it is her responsibility to ensure that any private treatment records are received.

2.  After obtaining any additional medical records described above, to the extent they are available, the RO should then forward the Veteran's claims file to an appropriate physician for review and a medical advisory opinion regarding a nexus between the Veteran's death and his service/service connected residual of left ankle gunshot wound.  Following review of the claims file (to include this remand), the consulting physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected residuals of left ankle gunshot wound caused or contributed to cause (i.e., rendered him less capable of resisting the cause(s) of death or hastened death) his death?  The consulting physician must explain the rationale for all opinions.  In explaining the rationale, the consulting physician should comment specifically with respect to the Veteran's service connected disability and its cumulative effect, whether such contributed to cause the Veteran's death.  The consulting physician should specifically comment on the statements from Dr. E.J.D. and express agreement/disagreement with the opinion, and explain the rationale for such.

3.  The RO should review the record, ensure that all development sought is completed, and then readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


